

116 S3846 ES: COVID–19 Pandemic Moment of Silence Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 3846IN THE SENATE OF THE UNITED STATESAN ACTTo observe the lives lost in the United States due to the COVID–19 pandemic. 1.Short titleThis Act may be cited as the COVID–19 Pandemic Moment of Silence Act.2.Moment of silence for the victims of the COVID–19 pandemicThe President shall issue a proclamation calling on the people of the United States to observe a moment of silence at 12:00pm (local time) on Monday, June 1, 2020, as a mark of respect to the memory of the more than 100,000 lives lost in the United States due to the COVID–19 pandemic, and their families.Passed the Senate June 1, 2020.Secretary